Citation Nr: 1107689	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for musculoskeletal disorders 
of multiple joints, to include arthritis of the right shoulder, 
arthritis of the knees, bilateral ankle and feet sprains, and 
neck muscle spasm (claimed as arthritis of the neck, arms, ribs, 
and legs) (referred to hereinafter as "musculoskeletal 
disorders").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The Veteran requested entitlement to service connection for 
arthritis of the neck, arms, ribs, and legs, as noted above.  
This was how his claim was adjudicated below; no clarification 
was sought with respect to the specific body parts of the arms 
and legs afflicted.  Pursuant to the evidence of record, the 
claim has been recharacterized as indicated above for the 
Veteran's benefit.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim of entitlement to service connection for 
musculoskeletal disorders unfortunately must be remanded.  
Although the Board sincerely regrets the additional delay, 
adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  
This duty includes providing a medical examination and/or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical 
examination and/or medical opinion is necessary when there is:  
(1) competent evidence that the Veteran has a current disability 
or persistent or recurrent symptoms of a disability; (2) evidence 
establishing that he suffered an event, injury or disease in 
service or manifested certain diseases during an applicable 
presumption period; (3) an indication that the current disability 
or symptoms may be associated with service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

The Veteran's DD-214 reveals that he was awarded the Combat 
Infantryman Badge.  

Service treatment records regarding the Veteran "are moldy or 
brittle and cannot be mailed" as a result of being subject to a 
fire at the National Personnel Records Center in 1973.  However, 
copies of all available records have been obtained by VA.  They 
do not reveal that the Veteran complained of, sought treatment 
for, or was diagnosed with any musculoskeletal problems other 
than regarding his left maxilla.  They rather reveal that in June 
1954, the month of his separation, he reported that he had never 
had and did not then have arthritis or rheumatism; swollen or 
painful joints; bone, joint, or other deformity; lameness; 
painful or "trick" shoulder or elbow; cramps in his legs; 
"trick" or locked knee; or foot trouble.  They also reveal that 
his head, face, neck, and scalp; spine, other musculoskeletal; 
lungs and chest; upper extremities; and lower extremities were 
given a normal clinical evaluation at that time.

A June 1956 treatment record from Dr. C.R.P. documents the 
Veteran's complaint of pain in the lumbar region.

The Veteran was afforded a VA general medical examination in 
October 1997 with respect to a then pending claim.  With respect 
to his musculoskeletal system, he reported a history of trauma to 
both feet when his car slipped back on an oily floor after he 
placed his feet on the ground to get out, resulting in both feet 
being dragged against the pavement.  A diagnosis of bilateral 
feet sprain by history was rendered.

A VA treatment record dated in May 1998 contains the Veteran's 
complaint of neck pain as well as leg numbness, especially in his 
right leg, for several years.  It also contains his report that 
this latter problem began during his service.

An October 1998 VA treatment record includes a diagnosis of 
degenerative joint disease (DJD).

The Veteran was afforded a VA joints examination in June 1999 
with respect to a then pending claim.  He reported that he 
sustained bilateral ankle trauma while trying to stop a car with 
his own force around 1978.  He also reported current symptoms of 
bilateral ankle pain, occasional swelling, and difficulty with 
ambulation.  He was diagnosed with old bilateral ankle sprains.

Also in June 1999, the Veteran was afforded a VA mental disorders 
examination with respect to a then pending claim.  He stated at 
this examination that he had back pain.  Fine tremors were noted 
in his upper extremities by the examiner.

A May 2000 VA treatment record reflects the Veteran's complaint 
of bone pain, while a VA treatment record dated in November 2000 
reflects his complaint of back pain.

VA treatment records dated in 2001 reveal the following.  The 
Veteran complained of cervical pain and neck muscle spasms in 
June.  A diagnosis of "neck muscle spasm, cervical pain" was 
made.  In July, the Veteran complained of right shoulder pain 
secondary to a fall at his home.  X-rays were noted to show no 
fractures or dislocations.  Instead, they showed mild 
degenerative changes of the shoulder, with narrowing of the left 
acromioclavicular joint (ACJ) space, and decreased subacromial 
spaces.  Status post falling, right shoulder pain, was the 
diagnosis provided.  The Veteran continued to complain of right 
shoulder pain in August.  A diagnosis of "status post trauma on 
right shoulder pain" was rendered.  In October, he complained of 
bone pain.  The Veteran once again complained of right shoulder 
pain in December.  He was diagnosed with right shoulder pain.

VA treatment records dated in 2002 reflect the following.  
Magnetic resonance imaging (MRI) of the Veteran's right shoulder 
conducted in January showed a full thickness tear affecting both 
the supra and infraspinatus, osteoarthritis at the ACJ, extensive 
glenohumeral joint and subdeltoid bursa fluid collection, and 
extensive tendinopathy of the biceps.  He was diagnosed with long 
standing rotator cuff tear and "the biceps as well."  In March, 
the Veteran complained of persistent pain in his shoulders and 
knees.  MRI was noted to have found tendinosis in the Veteran's 
shoulders.  A diagnosis of "persistent pain shoulders" and 
persistent knee joint pain with a fall history due to joint 
weakness was rendered.  In early May, a diagnosis of "right 
shoulder pain, rule out impingement syndrome versus partial 
rotator cuff tear and ACJ DJD" was made.  Later in May, the 
Veteran recounted that he almost fell from the ceiling four to 
five months previous, but stopped himself by using his right 
upper extremity to grab stairs.  He noted that he has had right 
shoulder pain, right upper trapezius pain, and right cervical 
pain which is worst at night and with activity as well as 
difficulty carrying objects, with overhead activities, and 
reaching his back while bathing since then.  Toward the end of 
May, the Veteran complained of neck pain.  He was noted to have 
improved right shoulder pain secondary to impingement in July.  
In August, the Veteran complained of persistent pain in his right 
foot with a history of trauma.  Back spurs were referenced in 
November.

VA treatment records dated in 2003 document the following.  In 
February, the Veteran complained of pain in all his bones.  He 
also indicated that he had a laceration of his arm muscle, 
specifically his biceps.  In May, the Veteran complained of low 
back pain, knee pain, and arm pain.  He similarly complained of a 
back ache and being unable to "hold over" his knees in August 
and of persistent knee pain in October.  In November, the Veteran 
once again complained of knee pain.

A November 2004 VA treatment record reveals that the Veteran 
complained of having tremors in his left arm when resting and 
when shaving such that he has to hold his arm.  

VA treatment records dated in 2008 reflect the following.  In 
February, the Veteran complained of knee pain and weakness, pain 
all over, and a tremor since 1953.  He was diagnosed with knee 
joints weakness and pain.  MRI performed in April showed 
mild/early osteoarthritis worst at the medial femoral tibial 
joint compartment, degenerative menisci without a definite tear, 
small joint effusion, fusiform thickening of posterior cruciate 
ligament and medical collateral ligament which may be related to 
old injury/tendinosis, and quadriceps and patellar tendon 
enthesopathy.  A diagnosis of knee joints weakness and pain again 
was made in June.

In addition to these specific findings, VA treatment records have 
listed muscle spasm among the Veteran's active problems list 
since June 2001.  Knee pain and shoulder arthralgia have been 
listed since March 2002.  Rotator cuff tear has been listed since 
August 2002, and polyarthralgia has been listed since July 2003.

The Veteran indicated in his October 2009 NOD that he received 
treatment for his claimed disability during service, as noted 
above.

Attached to his NOD, the Veteran attached a "Sworn Statement" 
dated in September 2009.  He indicated therein that he dug and 
stayed day and night in trenches during his service in Korea.  He 
also indicated that there was cold water as high as his belt, and 
even higher, most of the time he was in the trenches.  Finally, 
he indicated that his legs and feet were extremely swollen at the 
end of the day such that he could barely take his boots off even 
with the help of other soldiers.  The Veteran concluded by 
conveying his belief that constant exposure to cold water 
predisposed him to develop arthritis later in life.

VA has neither afforded the Veteran a adequate medical 
examinations nor solicited a medical opinions with respect to his 
claim(s).  The Board finds that fulfillment of VA's duty to 
assist requires the provision of such a medical examination and 
opinion because the McLendon factors have been satisfied.

Contained within the Veteran's complex musculoskeletal history 
summarized above are general complaints regarding his bones and 
complaints particular to his back, low back, neck, legs, knees, 
ankles, feet, arms, and right shoulder.  Diagnoses of DJD and 
polyarthralgia were made without specification as to the body 
part or parts affected.  Numerous diagnoses related to a given 
body part additionally were rendered.  Some of these were simply 
a diagnosis of pain in a given body part.  However, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Yet others were not just of pain.  These 
include neck muscle spasm, back spurs, shoulder: arthralgia, long 
standing right shoulder rotator cuff tear and "the biceps as 
well," knee joints weakness, bilateral feet sprain by history, 
and old bilateral ankle sprains.  Further, July 2001 X-rays and 
January 2002 MRI showed degenerative osteoarthritis in the right 
shoulder, a full thickness tear, and extensive tendinopathy or 
tendinosis of the biceps while an April 2008 MRI showed 
degenerative osteoarthritis, ligament thickening, and 
enthesopathy in the knees.

While the available service treatment records do not reflect that 
the Veteran had any musculoskeletal problem other than to his 
left maxilla, he has indicated that he was in cold water that was 
at least waist high most of the time he was in the Korean 
trenches and that his legs and feet were extremely swollen at the 
end of the day such that he could barely take his boots off even 
with the help of other soldiers.  He is competent to describe 
these events because he personally experienced them.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  He also is credible in this 
regard.  The Veteran's receipt of the Combat Infantryman Bade 
qualifies him as a combat Veteran.  See VA Adjudication Procedure 
Manual M21- 1MR, Part IV, Subpart ii, Chapter 1, Section D, 13.d.  
His description is consistent with the circumstances, conditions, 
and hardships of his combat service.  See 38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.304(d) (2010).

The Veteran also has indicated that he believes his constant 
exposure to cold water in Korean trenches predisposed him to 
develop arthritis later in life.  Although his belief may be 
sincere, he is not competent to provide an opinion regarding the 
etiology of his claimed disability.  Such an opinion requires 
specialized medical training that a lay person like the Veteran 
lacks.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. 
§ 3.159(a)(2) (2010).  Nevertheless, the evidence suggests the 
existence of a potential relationship between his musculoskeletal 
disorders, which include arthritis, and his service.  The Veteran 
has indicated that some of his neck and leg symptoms began during 
service.  His competency to so recount is not in dispute.  See 
Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Buchanon, 
451 F.3d at 1331.  For the purposes of this remand, his 
competency to so recount also is not in dispute.  With respect to 
his other neck and leg symptoms and the symptoms in other body 
parts, the Veteran has not indicated that they have been 
experienced continuously since service.  Yet he lodged complaints 
as early as 1956 and from 1997 onward.  No treatment records 
dated between 1956 and 1997 have been associated with the claims 
file, but the Board can identify no reason that the Veteran's 
complaints during this period would have been different than 
those made previous and subsequent thereto.

Rather than being sufficient to permit adjudication, the above 
raises two questions which must be answered before a decision can 
be made on the Veteran's claim.  The number of the Veteran's 
musculoskeletal disorders and their precise nature is unclear 
given the numerous varied diagnoses of record.  It also is 
unclear whether any of his musculoskeletal disorders are 
etiologically related to his service.  Arrangements therefore 
shall be made for the Veteran to undergo an appropriate VA 
examination so that opinions regarding these issues can be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Review the claims file and undertake 
any development indicated.  This shall 
include obtaining and associating with the 
claims file updated VA treatment records 
regarding the Veteran.  This also shall 
include obtaining and associating with the 
claims file, after securing any necessary 
proper authorization, any additional 
pertinent records identified by him during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
regarding the nature, extent, onset, and 
etiology of all musculoskeletal disorders 
found to be present.  The claims file 
shall be made available to and reviewed by 
the examiner, who shall note such review 
in an examination report.  The examiner 
then shall obtain from the Veteran a full 
account of his past and current relevant 
symptomatology and experiences, which also 
shall be documented in the examination 
report.  All tests, studies, or 
evaluations deemed necessary next shall be 
performed, and the findings shall be 
reported in detail.  Next, the examiner 
shall diagnose the Veteran's 
musculoskeletal disorders, if any.  
Specific comment shall be made regarding 
the diagnoses in the above referenced VA 
examinations and treatment records in 
doing so.  For each such disability 
diagnosed, the examiner then shall opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that it had its onset during or otherwise 
is related to the Veteran's service, to 
include the fact that he was constantly 
exposed to cold water in Korean trenches.  
Specific comment shall be made regarding 
the medical and lay evidence of record, 
and a complete rationale shall be 
provided, for each opinion expressed.

3.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

